Name: Council Regulation (EEC) No 1113/88 of 25 April 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy;  trade policy
 Date Published: nan

 29 . 4 . 88 No L 110 / 33Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1113 / 88 of 25 April 1988 amending Regulation (EEC) No 1035 / 72 on the common organization of the market in fruit and vegetables need be made during the first stage of transition for the application of similar measures in Portugal , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 (2 ) and 234 (3 ) thereof, Having regard to the proposal from the Commission ( x ), Having regard to the opinion of the European Parliament ( 2 ), Whereas Regulation (EEC) No 1035 / 72 ( 3 ), as last amended by Regulation (EEC) No 223 / 88 (4 ), provides for a prices and intervention system for a certain number of products in the fruit and vegetables sector , Whereas producers should be made more aware of the real needs of the market in fruit and vegetables ; whereas this should be achieved, where appropriate , by defining a quantity which may be bought in , in excess of which the financial liability should be borne by the producers ; Whereas the consequence of the liability of the producers must be a reduction in the basic and buying-in prices applying in the following marketing year ; Whereas an intervention threshold mechanism of this sort has already been introduced into the common organization of the market for tomatoes , by Regulation (EEC) No 1926 / 87 ( 5 ), and for satsumas , Clementines , mandarins and nectarines , by Regulation (EEC) No 223 / 88 ; whereas provision should be made for a mechanism for fixing intervention thresholds for all the other products which are liable to be the subject of intervention and which are listed in Annex II to Regulation (EEC) No 1035 / 72 ; Whereas in so far as in Spain , during the so-called Verification of convergence' phase , such products are bought in and give rise to Community financing in accordance with Article 133 ( 3 ) of the Act of Accession, provision should be made for the fixing of a quantity of those products in excess of which financial liability will be borne by the producers ; Whereas , in view of the specific provisions of the Act of Accession and in particular Article 265 thereof, no provision Article 1 The following Article is hereby inserted in Regulation (EEC) No 1035 / 72 : 'Article 16b 1 . Where the market in a product listed in Annex II is affected by or is likely to be affected by imbalances giving rise or liable to give rise to the buying in of significant quantities pursuant to Articles 15 , 15a , 15b , 19 and 19a, an intervention threshold shall be fixed , before the beginning of the marketing year , for those products and if intervention exceeds the said threshold by a quantity assessed , according to the product , on the basis of the quantity bought in during one marketing year or the average quantity bought in over several marketing years , financial liability shall be borne by the producers . Any exceeding of the intervention threshold shall result in a reduction in the basic and buying-in prices applying during the following marketing year ; such reductions may not however exceed 20 % . Reductions resulting from the application of this paragraph shall not be taken into account in subsequent marketing years for the fixing of the basic and buying-in prices in accordance with the criteria laid down in Article 16 (2 ) and (3 ). 2 . If, during the so-called verification of convergence phase referred to in Article 131 of the Act of Accession , a threshold is fixed pursuant to paragraph 1 of this Article for a given product in the Community as constituted at 31 December 1985 and if quantities of that product are bought in in Spain in accordance with the applicable provisions , the Council , in accordance with the procedure laid down in paragraph 3 of this Article , shall fix for Spain an intervention threshold in excess of which financial liability shall be borne by the producers under the conditions which it shall lay down. Any reduction in prices in the Community as constituted at 31 December 1985 , decided pursuant to paragraph 1 of this Article , shall not be taken into account for the application in Spain and Portugal of the price discipline provided for in Article 135 ( 1 ) and Article 265 ( 1 ) respectively of the Act of Accession . 3 . The Council , acting by a qualified majority on a proposal from the Commission , shall lay down:  the rules for applying this Article , 0 ) OJ No C 84 , 31 . 3 . 1988 , p. 29 . ( 2 ) Opinion delivered on 14 April 1988 (not yet published in the Official Journal ). ( 3 ) OJ No L 118 , 18 . 5 . 1972 , p. 1 . (") OJ No L 23 , 28 . 1 . 1988 , p. 1 . (') OJ No L 183 , 3 . 7 . 1987 , p. 24 . Official Journal of the European Communities 29 . 4 . 88No L 110 / 34 5 . The provisions of this Article shall not apply to tomatoes , on the one hand , and to satsumas, Clementines , mandarins and nectarines , on the other hand , during the period of application of Articles 16 (3a) and 16a respectively.'  the criteria and methods for fixing the intervention thresholds ,  the financial consequences of intervention in excess of the thresholds for each of the products concerned. 4 . ( a ) The Commission shall , where appropriate , establish in good time before the beginning of the period laid down for the withdrawals whether the thresholds provided for in paragraph 1 have been exceeded; (b ) The Commission shall adopt , as the need arises , measures for the application of this Article in accordance with the procedures laid down in Article 33 . Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities . This Regulation shall be bindiftg in its entirety and directly applicable in all Member States . . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER